                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

WILLIAM NELSON ANTOINE                              §

VS.                                                 §                CIVIL ACTION NO. 1:18cv434

DIRECTOR, TDCJ-CID                                  §

                             REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

        Petitioner William Nelson Antoine, an inmate confined at the Clements Unit located in
Amarillo, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                              Discussion

        Petitioner has submitted an application to proceed in forma pauperis in this action (docket

entry no. 11). A review of the application reveals that petitioner has sufficient resources to pay the

filing fee for this petition. Petitioner has a current balance of $36.04 in his prisoner account and has

had deposits of $110.00 made to his prisoner account during the preceding six-month period.

                                          Recommendation

        Petitioner’s motion to proceed in forma pauperis should be denied. Petitioner should be

allowed thirty days to submit a filing fee of $5.

                                              Objections

        Within fourteen days after being served with a copy of the magistrate judge's report, any party

may serve and file written objections to the findings of facts, conclusions of law and

recommendations of the magistrate judge. 28 U.S.C. § 636 (b)(1)(C).

        Failure to file written objections to the proposed findings of facts, conclusions of law and

recommendations contained within this report within fourteen days after service shall bar an
 .




aggrieved party from the entitlement of de novo review by the district court of the proposed findings,

conclusions and recommendations and from appellate review of factual findings and legal

conclusions accepted by the district court except on grounds of plain error. Douglass v. United

Services Automobile Association, 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc); 28 U.S.C.

§ 636(b)(1); FED. R. CIV. P. 72.



                    SIGNED this the 17th day of December, 2018.




                                                        ____________________________________
                                                        KEITH F. GIBLIN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  2
